MINER, Judge.
Billy Joe Long appeals the summary denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without prejudice to the filing of a properly drafted motion.
According to rule 3.850, motions for post-conviction relief must be under oath. The motion must include information concerning the judgment and sentence under attack, whether an appeal was taken, and whether previous post-conviction motions were filed. Fla.R.Crim.P. 3.850(a)-(c). A *435brief statement of the facts relied upon in support of the motion must also be provided. Fla.R.Crim.P. 3.850(f). This court has affirmed the summary denial of motions for post-conviction relief where the motion failed to meet the requirements of the rule. See Cherry v. State, 526 So.2d 1071 (Fla. 1st DCA 1988); Rowe v. State, 474 So.2d 898 (Fla. 1st DCA 1985); Baker v. State, 448 So.2d 36 (Fla. 1st DCA 1984).
In the instant case, appellant’s motion is not under oath, fails to provide information concerning a previous appeal or motion, and fails to provide sufficient facts. Thus, the order denying relief is affirmed, without prejudice to file a properly drafted motion.
Affirmed.
BOOTH and JOANOS, JJ., concur.